DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGonigle et al. (US 2013/0079606 A1).
Regarding claim 1, McGonigle et al. (‘606) teach a PPG PRV device for generating a PRV parameter of a PPG signal as an estimation of a HRV parameter of an ECG signal (see [0072]), the PPG PRV device comprising: a PPG probe operable to generate the PPG signal (see [0042]); and a PPG PRV controller operable in signal communication with the PPG probe to receive the PPG signal (see [0070]), the PPG PRV controller is configured to: generate a normalized PPG signal (see [0173]) including a plurality of pulses of the PPG signal designated as normal pulses by the PPG PRV controller and excluding at least one pulse of the PPG signal designated as at least one abnormal pulse by the PPG PRV controller, wherein the normalized PPG signal is HRV comparable to the ECG signal (see [0149]); and derive the PRV parameter from a HRV measurement of the normalized PPG signal (see [0149], [0165]). 
Regarding claim 2, McGonigle et al. (‘606) teach the PPG PRV device of claim 1, wherein PPG PRV controller is further configured to: control a generation of the PPG signal by the PPG probe (see [0068]). 
Regarding claim 3, McGonigle et al. (‘606) teach the PPG PRV device of claim 1, wherein the PPG PRV controller is further configured to: designate a current pulse of the PPG signal as a normal pulse or as an abnormal pulse based on an interbeat interval of each pulse of the PPG signal as delineated by at least one fiducial of each pulse of the PPG signal (see [0163]-[0166]).
Regarding claim 4, McGonigle et al. (‘606) teach the PPG PRV device of claim 3, wherein the PPG PRV controller is configured to: generate an interbeat interval deviation as a differential between an interbeat interval of the current pulse of the PPG signal and an average of the interbeat intervals of the pulses of the PPG signal; and compare the interbeat interval deviation to an interbeat interval deviation threshold as at least one basis for designating the current pulse of the PPG signal as the normal pulse or the abnormal pulse (see [0163]-[0166]).
Regarding claim 5, McGonigle et al. (‘606) teach the PPG PRV device of claim 1, wherein the PPG PRV controller is further configured to: designate a current pulse of the PPG signal as a normal pulse or an abnormal pulse based on an amplitude of each pulse of the PPG signal as delineated by at least two fiducials of each pulse of the PPG signal (see [0173], [0203]).
Regarding claim 6, McGonigle et al. (‘606) teach the PPG PRV device of claim 5, wherein the PPG PRV controller is further configured to: generate an amplitude ratio as quotient between the amplitude of the current pulse of the PPG signal and an average of amplitudes of the pulses of the PPG signal; and compare the amplitude ratio to an amplitude ratio threshold as at least one basis for designating the current pulse of the PPG signal as the normal pulse or the abnormal pulse (see [0173], [0203]).
Regarding claim 7, McGonigle et al. (‘606) teach the PPG PRV device of claim 1, wherein the PPG PRV controller is configured to: exclude, from the normalized PPG signal, a designated normal pulse of the PPG signal based on a count of consecutive designated normal pulses of the PPG signal sequentially succeeding a designated abnormal pulse of the PPG signal being less than a normal pulse segment threshold (see [0161]).
Regarding claim 8, McGonigle et al. (‘606) teach the PPG PRV device of claim 1, wherein the PPG PRV controller is configured to: exclude, from the normalized PPG signal, a designated normal pulse of the PPG signal sequentially succeeding a designated abnormal pulse of the PPG signal (see [0161]).
Claims 9-20 are rejected mutatis mutandis in view of the rejection of claims 1-8 above.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive:
Applicant argues that McGonigle et al. “does not teach or suggest that the normalized photoplethysmography (PPG) signal is HRV comparable to the echocardiogram (ECG) signal.” Examiner disagrees. The claim does not require how or to what degree that the PPG signal is HRV comparable to the ECG signal. Furthermore, all signals would be comparable for at least the reason that all are mathematical in nature and are all capable of being compared.
Applicant argues that McGonigle et al. does “not disclose, teach, or suggest utilization of at least two fiducials of each pulse.” Examiner disagrees for at least the reason that Applicant’s claim interpretation is flawed. Claim 5 recites: “based on an amplitude of each pulse of the PPG signal as delineated by at least two fiducials of each pulse of the PPG signal” therefore there is no direct relationship; mathematical, causal, or otherwise, that would require an amplitude of each pulse of the PPG signal as delineated by at least two fiducials of each pulse of the PPG signal to meaningfully modify the designation of a current pulse that precedes this limitation. In other words, the current pulse could be “based on” a nearly infinite number of possibilities but, in the absence of a direct relationship, fails to meaningfully limit the step of designating a current pulse. The same argument applies mutatis mutandis to claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793